On a former day of the term the judgment was reversed and the cause remanded. The district attorney of the Criminal District Court of Harris County has filed a motion for rehearing. The contention is that the court was in error in reversing the judgment because a proper charge on manslaughter was not given. It is unnecessary to review the opinion. It states the matter fully, but in overruling the motion for rehearing I desire to state that appellant was cut in the back with a knife. The facts rather indicate, and perhaps sufficiently, that Vann, the deceased, was the man who cut him, Vann was at the time of the cutting with appellant's mistress, and was taking her away from the house of appellant and over her protest. Appellant had notified her that she need not go, and this brought about the cut in the back on the part of Vann. This brings up two issues, first, an assault and battery, causing both pain and bloodshed. This required a distinct charge on manslaughter. The second issue is that it was such an insult to a female relative within the *Page 333 
contemplation of the law as required a charge submitting distinctly that theory of the law. The district attorney says that he does not understand how the mistress of a man living with him a shameless life could be a female relative under the terms of the statute. The charge is not governed by what the prosecution does or does not understand. The statute provides that any female under the permanent or temporary protection of the accused at the time of the killing shall also be included within the meaning of the term relative. It does not make virtue of the woman the criterion of protection or of relationship. She may be a female under his protection though she be not virtuous. The evidence is uncontroverted that appellant and the woman were living together, and had been living together for sometime, his testimony showing that he had been renting the house and keeping her there as his mistress. She was cooking for him and occupied all relations for him as if she was his wife except the relations were illicit. He was the father of her youngest child. Whether the relation of mistress or wife existed would make no difference under the statute. She was under his protection, and he had the legal right to protect her under the law of manslaughter. Where statutory grounds exist or are shown, the charge must affirmatively present them. Branch's Crim. Law, section 512, for collation of authorities.
The motion for rehearing is overruled.
Overruled.